Citation Nr: 1028247	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  03-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a fracture of 
the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The appellant served on active duty for training from November 
1974 to March 1975, and had active duty for training (ACDUTRA) in 
June 1983.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision that denied service 
connection for residuals of a right ankle injury.  

In November 2003, the appellant testified during a hearing before 
a former Veterans Law Judge at the RO.

In June 2004, the Board remanded the matter for additional 
development.

In December 2005, the Board duly notified the appellant that the 
Board no longer employed the Veterans Law Judge that conducted 
the November 2003 Board hearing and that he had the right to 
another Board hearing. 

In January 2006, the Board remanded the matter to afford the 
appellant another opportunity for a Board hearing.

In December 2007, the appellant testified during a 
videoconference hearing before the undersigned at the RO.

The Board again remanded the matter in February 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its 2008 Remand, the Board requested an examination of the 
Veteran and a medical opinion as to whether it was at least as 
likely as not (50 percent or more probability) that a right ankle 
disability either had its onset in service or was the result of 
disease or injury incurred or aggravated during service.  

The Veteran was examined in November 2009 and the examiner 
expressed the opinion that it was less likely as not that the 
current right ankle disability had its onset in service or was a 
result of disease or injury incurred or aggravated during 
service.  Then, in explaining the basis for the opinion, the 
examiner wrote a contrary opinion:  "The acute injury appears to 
have spontaneously resolved and left the patient with a minimal 
to mild disability."  That is, the examiner began by saying 
there was no disability incurred in service and concluded by 
saying that the injury resulted in disability, albeit minimal to 
mild.  The Board regrets the further delay, but these conflicting 
statements need to be resolved.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should return the claims file to the 
examiner who did the November 2009 VA 
examination.  He should be asked to resolve 
the differences in his opinion 
specifically:  

a.  Did the 1983 right foot injury result 
in any disability?  
b.  If the 1983 right foot injury resulted 
in a current disability, what evidence 
supports that conclusion?  
c.  If the 1983 right foot injury resulted 
in a current disability, what is the 
diagnosis for that disability?  
d.  If the 1983 right foot injury resulted 
in a current disability, can it be 
distinguished from other foot or ankle 
disorders?  
e.  If it is at least as likely as not (50 
percent probability or more) that the 1983 
foot injury did not result in a current 
disability, please so state.  

Please explain the reasons for all 
responses.  

If the examiner who did the November 2009 
examination is not available, a similarly 
qualified medical professional can provide 
the necessary opinion.  

If the opinion cannot be clarified without 
further examination or testing, such 
examination or testing should be scheduled.  

2.  Thereafter, the RO should readjudicate 
this claim in light of any evidence added to 
the record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


